DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed September 12, 2022, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.


Claim Status
This office action is in response to the Amendments and Remarks submitted 9/12/2022.

Claims 11 and 13-16 have been previously withdrawn without traverse.
Claims 20-22 have been cancelled.
Claims 2 and 7 have been amended for clarity.
Claims 1-10, 12, 17-19, and 23 being examined on their merits.
Claims 1-19 and 23 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

	 Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "lateral" in claim 1, 2, 6, and 7 is used by the claim to mean "dimension extending in a side to side or diagonal," as the instant specification offers two definitions found on page 34; 1) "A lateral dimension of a solid plate refers to a dimension parallel to an exterior lateral surface of the solid plate (as opposed to a thickness of the solid plate)," and "In FIGS. 5A-5B (unelected species), housing 302 comprises solid plate 310 having largest lateral dimension 328, as illustrated by the dashed line with arrows." While the accepted meaning is "dimension extending from side to side." The term is indefinite because the specification does not clearly redefine the term. For purposes of examination the common definition of lateral will be applied meaning. "dimension measure from side to side".

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The rejection of claim 7 5 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn based on amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quero-Mieres et al. (US2018/0277850A 1 ). 
	As to claims 3, Quero-Mieres discloses a stack comprising a first electrochemical cell and a second electrochemical cell, the stack having a first end and a second end (One set of embodiments, one or more cells (e.g., a stack of cells) [0188] Figure 7;

    PNG
    media_image1.png
    814
    1037
    media_image1.png
    Greyscale

(Quero-Mieres, Figure 7 annotated)
	a housing at least partially enclosing the stack, the housing comprising a solid plate covering at least a portion of the first end of the stack (where Figure 7 shows the a housing (770) encompassing the electrode assembly and may be made of metal plates [0188]), wherein: 
	the housing is configure to apply, via the solid plate and tension in a solid housing component coupled to the solid plate (see Figure 7 ... containment 
structure 770 with one or more compression springs situated between current collector 780 and/or current collector 790 and the adjacent wall of containment structure 770 [0188] and these springs would create a force against the end plate providing tension in the solid housing member as shown in Figure 7 above and simultaneously create a anisotropic force against the electrode active surface area, applying Newton's third law of motion),
	during at least one period of time during charge and/or discharge of the first 
electrochemical cell and/or the second electrochemical cell [0179], 
	an anisotropic force with a component normal to a first electrode active surface of the first electrochemical cell and/or a second electrode active surface of the second electrochemical cell defining a pressure of at least 10 kgf/cm2 [0189], 
	the solid housing component comprises a metal, metal alloy, composite, polymeric material, or combination thereof (aluminum, [0189]), 
	and no auxiliary fastener spanning from the solid plate toward the second end of the stack along a side of the stack is in tension during application of the anisotropic force ( as shown in Figure 7 above no auxiliary fasteners applied).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Quero-Mieres et al. (US2018/277850A 1 ), in view of Fischer et al. 
(US2018/0151856A1). 

	As to claims 1, 2, 6, and 7, Quero-Mieres discloses a battery (Electrochemical cell, [Abstract]), comprising: a stack comprising a first electrochemical cell and a second electrochemical cell( ... One set of embodiments, one or more cells (e.g., a stack of cells), [0188]), wherein: 
	the first electrochemical cell comprises a first electrochemical active region having a largest lateral dimension, and the second electrochemical cell comprises a second electrochemical active region having a largest lateral dimension; ( ... active surface 785 of electrode 710 (as well as active surface 786 of electrode 720, [0178], Figure 7)

    PNG
    media_image1.png
    814
    1037
    media_image1.png
    Greyscale

(Quero-Mieres, Figure 7 annotated)
	and a housing at least partially enclosing the stack (Containment structure 770, [0188], Figure 7), the housing comprising a solid plate covering at least a portion of an end of the stack (where Figure 7 shows the housing encompassing the electrode assembly and may be made of metal plates [0188]); 
wherein: the housing is configure to apply, via the solid plate and tension in a solid housing component coupled to the solid plate (see Figure 7 ... containment structure 770 with one or more compression springs situated between current collector 780 and/or current collector 790 and the adjacent wall of containment structure 770 [0188] and these springs would create a force against the end plate providing tension in the solid housing member as shown in Figure 7 below 

    PNG
    media_image2.png
    687
    1112
    media_image2.png
    Greyscale

(Quero-Mieres, Figure 7 annotated)
	And during at least one period of time during charge and/or discharge of the first electrochemical cell and/or the second electrochemical cell [0179], 
	an anisotropic force with a component normal to a first electrode active surface of the first electrochemical cell and/or a second electrode active surface of the second electrochemical cell defining a pressure of at least 10 kgf/cm2 [0186], 
	the solid housing component comprises a metal, metal alloy, composite, polymeric material, or combination thereof (aluminum, [0189], 
	Quero-Mieres discloses a battery but does not explicitly teach a ratio of the largest lateral dimension of the solid plate to the largest lateral dimension of the first or second electrochemical active region is less than or equal to 1.5.
	In the same flied of endeavor Fischer discloses a battery [Abstract] and further teaches the largest lateral dimension of the rigid end plates (14) and the largest lateral dimension of the cells (12) are equal as shown in Figure 12, [0047].

    PNG
    media_image3.png
    494
    699
    media_image3.png
    Greyscale

(Fischer Figure 12, annotated)
	Where a unity ratio would yield one which is less than 1.5 and as applied to claim 2, less than 1.6. Where this configuration would be useful to minimizing the weight of the structure.[0054] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Quero-Mieres to incorporate the structure of Fischer to decrease the weight of the battery to provide for broader commercial market application.

	As to claims 4 and 5, Quero-Mieres discloses, rejection of claim 1 is incorporated, no auxiliary fastener spanning from the solid plate toward the second end of the stack along a side of the stack is in tension during application of the anisotropic force. (As shown in Figure 7, ... the containment structure surrounding the cell [0188] discloses a unitary housing formed of plate walls without the use auxiliary fasteners.

	As to claim 8, the rejection of claim 1 is incorporated, Quero-Mieres discloses the solid housing component spans from the solid plate to the second end of the stack, (as shown in Figure 7).

    PNG
    media_image4.png
    447
    1204
    media_image4.png
    Greyscale

(Quero-Mieres, Figure 7 annotated)

	As to claim 9, the rejection of claim 1 is incorporated, Quero-Mieres discloses the metal and/or metal alloy comprises aluminum.(aluminum, [0189]).

	As to claim 10, the rejection of claim 1 is incorporated, Quero-Mieres discloses a battery but does not explicitly teach the composite comprises carbon fiber. 
	Fischer further discloses housing components made of carbon fiber [0044]. 
Where this configuration would be useful to minimizing the weight of the structure.[0054] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Quero-Mieres to incorporate the structure of Fischer to decrease the weight of the battery to provide for broader commercial market application. 

	As to claim 17, the rejection of claim 1 is incorporated, Quero-Mieres discloses the stack further comprises a second solid plate covering at least a portion of a second end of the stack, and wherein the second solid plate is coupled to the solid housing component. (as shown in Figure 7).

    PNG
    media_image5.png
    554
    773
    media_image5.png
    Greyscale

(Quero-Mieres, Figure 7 annotated)

	As to claim 18, the limitation of the size of the battery with a housing having a volume of less than or equal to 15000 cm3, is particularly a design choice for the battery application. 
	One of ordinary skill in the art at the time of the invention would understand that the necessary load (power and/or energy), and space requirements of the application would be determining factors in the size of the battery. 
	It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 
(Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Also see MPEP 2144.

	As to claim 19, the rejection of claim 1 is incorporated, Quero-Mieres discloses the first electrochemical cell and/or the second electrochemical cell comprises lithium metal and/or a lithium metal alloy as an electrode active material [0039]. 

	As to claim 23, the rejection of claim 1 is incorporated, Quero-Mieres discloses a method, comprising applying, to the battery of any one of claim 1, an anisotropic force with a component normal to a first electrode active surface of the first electrochemical cell and/or a second electrode active surface of the second electrochemical cell defining a pressure of at least 10 kgf/cm2. (see ... The anisotropic force described herein may be applied using any suitable method known in the art [0188] ... externally-applied anisotropic force with a component defining a pressure of at least about 10 
kg.sub.f/cm.sup.2 [0186]).

Claims 12, and are rejected under 35 U.S.C. 103 as being unpatentable over Quero-Mieres et al. (US2018/0277850A1), in view of Fischer et al. 
(US2018/0151856A1), as applied to claim 1 above, and in further view of Cao et al. 
(US2019/0207178A1). 
	As to claim 12, the rejection of claim 1 is incorporated, modified Quero-Mieres discloses a battery but does not explicitly teach the solid housing component comprises a projection, the solid plate comprises a recess, and the solid housing component and the solid plate are configure to form a joint at least in part via coupling of the projection and the recess. 
	In the same field of endeavor Cao discloses a battery module comprising a plurality of batteries [0017] and further teaches plurality of batteries 2 arranged in one direction and two composite end plates (1 ), with rigid substrate (11) [0064], where the composite plate includes a rigid substrate and rigid cylinder welded together forming one solid plate [0016], and two side plates 3 of the embodiment of the present disclosure. The two composite end plates (1) together with the two side plates (3) form a fixing frame for fixing the assembly [0061]. 
	The free ends of the two side plates (3) each can be folded onto the side of the rigid substrate (11) [0067] providing a projection fitted in to a recess forming a joint as shown in Figure 2. The composite end plate can be firmly connected to the side plate, thereby effectively counteracting the expansion deformation force of the batteries 
[0004]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Quero-Mieres to incorporate the side and end plate structure of Cao to counter expansion deformation of the battery.

    PNG
    media_image6.png
    844
    1220
    media_image6.png
    Greyscale

(Cao Figure 2, annotated)

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive. 
	a.	Applicants argues Quero-Mieres does not teach a stack of cells in a container.
		 The office respectfully disagrees Quero-Mieres clearly discloses, ”Forces may be applied using other elements (either inside or outside a containment structure) including, but not limited to Belleville washers, machine screws, pneumatic devices, and/or weights, among others. For example, in one set of embodiments, one or more cells (e.g., a stack of cells) are arranged between two plates (e.g., metal plates).” [0188]. Paragraph [0188] meets the recited features of the claimed “stacked” cells because Quero-Mieres recites a stack of cells are arranged between to plates, “one or more cells (e.g., a stack of cells) are arranged between two plates (e.g., metal plates).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hermann et al. (US2014/0917 48A 1) discloses a method, comprising cycling 
electrochemical cells in a battery while applying force by a compressible element. 

	Affinito et al. (US2011 /177398A 1) The electrochemical cell is constructed and arranged to apply, during at least one period of time during charge and/or discharge of the cell, an anisotropic force with a component normal to a surface of the first electrode.

	Scordilis-Kelley et al. (US2010/035128A 1) The present invention relates to the application of a force to enhance the performance of an electrochemical cell. The force may comprise, in some instances, an anisotropic force with a component normal to an active surface of the anode of the electrochemical cell.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728



/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728